DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I,. Claims 1-2, 7, 10, 16, 20-21, 23, 25, 27, 31, 33-35, 38-39, 48, 50-52, 54-58, 60, 64, 67-68 drawn to a composition comprising an alpha or D-gamma polyglutamated antifolate, classified in class A61K 31/519..
Group II claim(s) 72-76, 78-79, 83, 85-90 to methods of treatment of various disease conditions and a method of delivery;
Group III claims 9192 drawn to a method of preparing the composition.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of  alpha polyglutamated tetrahydrofolate encapsulated in a liposome, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Moser (US 2007/028088 which is suggestive of liposomes encapsulating polyglutamated tetrahydrofolate for cell specific targeting (Abstract, 0003, 0032, 0045, 0049 and claim 6).   .
In light of the teachings of US 2007/0280880, the claims of Group I lack inventive step over the disclosure of US 2007/0280880Therefore, the technical feature linking the inventions of groups I-III does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art. 
SPECIES ELECTION REQUIREMENT:
SPECIES IN GROUP 2:
 	A) A method of treating or preventing a disease or chemical induced toxicity in claims 72-73
	B) A method of killing a hyperproliferative cell in claims 74-76, 78-79 and 83
	C) A  maintenance therapy that comprises administering the liposomal composition of polyglutamated tetrahydrofolate in claim 85
 	D) A method of treating a disorder of the immune system comprises administering the liposomal composition of polyglutamated tetrahydrofolate in claim 86-87
	E) A method of treating leukopenia that comprises administering the liposomal composition of polyglutamated tetrahydrofolate in claim 88
	F) A method of treating cardiovascular disease by comprises administering the liposomal composition of polyglutamated tetrahydrofolate in claim 88.
	G) A method of treating autoimmune disease by comprises administering the liposomal composition of polyglutamated tetrahydrofolate in claim 88.
	H) A method of treating an inflammatory condition by comprises administering the liposomal composition of polyglutamated tetrahydrofolate in claim 88.
	I) A method of treating a skin condition by comprises administering the liposomal composition of polyglutamated tetrahydrofolate in claim 88.
	J) A method of treating an infectious disease by comprises administering the liposomal composition of polyglutamated tetrahydrofolate in claim 89.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 
	Applicant is requested to provide the documents in PCT international search report.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612